DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/7/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for job management, comprising: sampling backup speeds for parallel executing group of historical concurrent backup jobs to obtain a trained goal ground truth backup speed; obtaining an execution plan associated with a plurality of backup jobs including a target backup job having backup data, the execution plan at least indicating a size of backup data of the target backup job and start times of the plurality of backup jobs, submitted by users; determining, based on the execution plan, a first set of backup jobs to be executed in parallel at a start time of the target backup job; obtaining metrics of the first set of backup jobs, the []; and determining, at least based on the predicted backup speed and the size of the backup data of the target backup job, time required for executing the target backup job";
Since, no prior art was found to teach: ”determining, via function fitting, a predicted backup speed of executing the first set of backup jobs in parallel at the start time of the target backup job, based on the metrics and the ground truth backup speeds” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-7, 9-14, and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mulheren (US 2021/0240575 A1) teaches running backup jobs simultaneously but not other limitations.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114